Mr. Chief Justice Hollerich delivered the opinion of the court: Claimant seeks to recover the sum of One Hundred Fifty-nine Dollars and Ninety-five Cents ($159.95), together with interest thereon from October 1, 1933, at the rate of six per cent (6%) per annum, for gasoline and oil sold and deliverered by it to the respondent during the period from July 6, 1932, to July 1, 1933, pursuant to the terms of a contract in writing dated the 6th day of July, A. D. 1932. The claim was presented for payment to the Division of Highways on October 1, 1933, but payment was refused on account of the fact that the appropriation had lapsed on September 30, 1933. It appears from the report of Mr. Ernest Lieberman, Chief Highway Engineer, that the invoices upon which the claim is based are outstanding and unpaid. The claim should therefore be allowed, except as to the item of interest, which is disallowed. Had claimant presented its claim at any time between July 1,1933, and September 30,1933, payment would have been made upon presentation. The failure to receive payment was due to the negligence of the claimant and under the facts there is no liability on the part of the State so far as the item of interest is concerned. Award is therefore entered in favor of the claimant for the sum of One Hundred Fifty-nine Dollars and Ninety-five Cents ($159.95).